DETAILED ACTION
This is a Notice of Allowability based on the 16/744,304 application response filed on 01/16/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morton Rosenberg on 09/08/2021.
The application has been amended as follows: 
In Claim 1 Lines 4-5, the limitation “each of them is fixed 5on a base plate and connected to each other on the same shaft” has been amended to “each fixed on a base plate and connected to each other on a single axis” 
In Claim 1 Lines 10, the limitation “the free end” has been amended to “a free end” 
In Claim 1 Line 11, the limitation “the applied force” has been amended to “an applied force” 
In Claim 1 Line 12, the limitation “the top” has been amended to “a top
In Claim 1 Line 13, the limitation “the free end” has been amended to “a free end” 
In Claim 1 Line 14, the limitation “the lateral side” has been amended to “a lateral side” 
In Claim 1 Line 15, the limitation “the inner end” has been amended to “an inner end” 
In Claim 1 Line 15, the limitation “the outer end” has been amended to “an outer end” 
In Claim 1 Line 18, the limitation “when the main shaft rewinding” has been amended to “when the main shaft is rewinding” 
In Claim 1 Lines 25, the limitation “the free end” has been amended to “a free end” 
In Claim 1 Lines 28, the limitation “the controlling circuit” has been amended to “a controlling circuit” 
In Claim 1 Line 34, the limitation “the load value” has been amended to “a load value” 
In Claim 1 Line 34, the limitation “the status” has been amended to “a status” 
In Claim 1 Line 37, the limitation “the periphery” has been amended to “a periphery” 
In Claim 1 Line 40, the limitation “the pulse signal” has been amended to “a pulse signal
In Claim 1 Lines 45-46, the limitation “the angle pulse signal” has been amended to “an angle pulse signal” 
In Claim 1 Line 49, the limitation “the user” has been amended to “a user” 
In Claim 1 Line 55, the limitation “a load current” has been amended to “the load current” 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 are allowed.
The prior art of record Chi (US Patent No. 5,433,678), Prud'Hon (US Patent No. 4,979,733), LaRose (US Patent Pub No. 2018/0214730), Carr (US patent No. 10,179,265), Flavel (US Patent No. 4,184,678), and Potter (US Patent Pub. No. 2016/0101322) are the closest prior arts to the claimed invention but fails to teach or render obvious each shaft fixed on connected to each other on a single axis; a protruding output shaft with an one-way bearing set a shaft hole of the winding wheel; a belt 10winding the winding wheel and connecting to a steel wire at a free end, an opening hole making a free end of the wire able to pass through while; on a lateral side of the winding wheel set on a main shaft for 15connecting an inner end part of a spiral spring, and an outer end part fixed on the fixing bracket, when the winding wheel is spun by the belt pulling, the winding wheel will tighten the spiral spring and apply torque in opposite direction to the main shaft, and when the main shaft is rewinding, the one-way bearing set in the shaft hole of the winding wheel will stop the output shaft of 20the deceleration machine from operating, and will not drive the shaft center of the motor to spin, and when the belt stops 
Claims 2-3 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 

    PNG
    media_image1.png
    538
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    721
    media_image2.png
    Greyscale

Regarding independent claim 1, Chi is the closest prior art to the claimed invention that discloses a strength training equipment (The dynamic resistance system comprises a driving device 1; Figures 1-3), comprising: a torque producing mechanism having a motor (Motor 11; Figure 2), a deceleration machine (Timing pinion 41, timing pulley, belt 43, and shaft 31 form a deceleration machine; Figure 2) having a speed change gear train (Timing pinion 41 and timing pulley 42 form a deceleration gear train to transfer the torque of the motor to the cable 33; Figure 2; Col. 2 Lines 37-40 “a timing belt connected to said timing pinion 41 and timing pulley 42 transmitting the torque of the motor to the output shaft 12 and thereby driving the winch 3”), and a winding wheel (Winding drum 32; Figure 2), each of them is fixed 5on a base plate (Base of driving device 1; Figure 2); wherein the motor (11; Figure 2) is a direct current motor Refer to FIG. 1, 2, 3, the dynamic resistance system comprises a driving device 1 consisting of a D.C. motor 11”), the motor (11; Figure 2) having a shaft center (Motor output shaft 12; Figure 2), the shaft center (Motor output shaft 12; Figure 2) is connected to the speed change gear train (Timing pinion 41 and timing pulley 42 form a deceleration gear train to transfer the torque of the motor to the cable 33; Figure 2) of the deceleration machine (The pinion 41 of the deceleration gear train is connected to the shaft 12), the deceleration machine having a protruding output shaft (Main shaft 31; Figure 2)  the steel wire (Cable 33; Figure 2) is pulled by an applied force (The user pulling the cable through a pulling device), the motor (11; Figure 2) outputs torque to the steel wire (33; Figure 2; Col. 2 Lines 37-40 “a timing belt connected to said timing pinion 41 and timing pulley 42 transmitting the torque of the motor to the output shaft 12 and thereby driving the winch 3”) ; a fixing bracket (Bracket frame 2; Figure 2) surrounded the winding wheel (Winding drum 32; Figure 2), on a top of the fixing bracket (Bracket frame 2; Figure 2) set an opening hole (221; Figure 2); a weight pulling mechanism (The handles shown in Figure 11) having multiple guide pulleys (The pulleys shown in Figure 11) and a force applied unit, the steel wire surrounded the guide pulley and the force applied 25unit connected to a free end makes the torque output by the motor transmit 15to the force applied unit, the force applied unit can be connected to an extension element or a swinging element (See Figure 11 to see the pulling mechanism being used with the motor at the bottom of the exercise device), a controller (Control panel 65; Figure 1) with the controlling circuit built-in having (Controlling circuit device 6; Figure 10), a servo control unit (CPU of 65 and SPS 61; Figure 10), an algorithmic unit (central processing unit (CPU); Figure 1), a DC motor driver (Driver of Motor 11; The principles and operation conditions of the controlling circuit device 6 is that the SPS 61 converts alternating current to direct current and sends it to motor 11.”); an electronic instrument (Display 65; Figure 10) electrically is connected to the controller for inputting a load value and showing a status of movement path; 10a movement path sensor (86; Figure 10), including an optical interrupt disk (86; Figure 10) installed at the lateral side of the winding wheel and linked to the winding wheel (31; Figure 10), and a pair of optical couplers (Optical switch 29; Figure 10) installed at a periphery of the optical interrupt disk (86; Figure 10), the optical couplers are electrically connected to the controller (65; Figure 10), when applying force to the extension element, makes the belt drive the winding 15wheel and the optical couplers to spin synchronously, and a pulse signal produced by the optical couplers will be transmitted to the spinning encoder interface of the controller (Col. 5 Lines 9-15 “Furthermore, a decoding wheel 86 driven by the main shaft 31 on winch 3 sends a train of pulses produced by the slotted optical switchs 29 onto a decoder 641. The forward and the reverse pulses are separately sent from said signal decoder 641 to control panel to display the exercise range of motion.”); whereby when inputting required torque value by electronic instrument, the servo control unit will drive the DC motor driver to produce load current, and further drive the motor to spin and output torque, a user will have to 25against the torque while applying force to the extension element and the 16swinging element, so achieve the effect of strength training; meanwhile, the pulse signal produced by the optical couplers or the angle sensor will be transmitted to the spinning encoder interface or the angle sensor interface, Referring to assembly layout in FIG. 10, the improved portion of controlling circuit device 6 of the dynamic resistance system comprises a variable voltage switching power supply (SPS) 61; an electronic load 62 made up of power MOSFETS, a feedback control signal processor composed of a digital-to-analog converter (D/A) and an adder; a motion sensor 64 including a decoding wheel 86, a slotted optical switch 29 and a signal decoder 641 and a control panel 65 composed a central processing unit (CPU), random access memory (RAM), a display and a key pad. The principles and operation conditions of the controlling circuit device 6 is that the SPS 61 converts alternating current to direct current and sends it to motor 11. The direct current voltage can be adjusted automatically according to the load conditions of motor 11; therein, the electric current passes through motor 11 to said electronic load 62 controlling the current constant of said motor 11. The electronic load is composed of power MOSFETS parallel connected, an operational amplifier (OPAMP) and a feedback resistor (RF). The feedback control signal processor converts the signal from CPU of the control panel through a digital/analog converter. The torque switch signal and the D/A output signal are combined together by an adder to drive the electronic load. Furthermore, a decoding wheel 86 driven by the main shaft 31 on winch 3 sends a train of pulses produced by the slotted optical switchs 29 onto a decoder 641. The forward and the reverse pulses are separately sent from said signal decoder 641 to control panel to display the exercise range of motion.”) but fails to teach each shaft fixed on connected to each other on a single axis; a protruding output shaft with an one-way bearing set a shaft hole of the winding wheel; a belt 10winding the winding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                   
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784